Citation Nr: 0618499	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1985 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for sleep apnea.  

A review of the record shows that the veteran was denied 
service connection for sleep disorder secondary to anxiety 
disorder in August 2000 on the basis that the claim was not 
well grounded.  The Veterans Claims Assistance Act of 2000 
permitted claims denied as not well grounded during the 
period from July 14, 1999, to November 9, 2000 to be 
readjudicated upon motion of the claimant or the Secretary if 
the motion was filed prior to November 9, 2002.  See Section 
7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran specifically 
requested such readjudication in a letter received in October 
2001 and the claim was thereafter readjudicated in May 2002.  

In June 2002, the veteran wrote that he wished to reopen his 
claim for service connection for sleep apnea, referring to 
the May letter, and disagreeing with the RO's decision by 
claiming that the RO had not obtained all of the evidence.  
In a January 2003 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran again wrote in February 2003 that he 
wished to reopen his claim for service connection for sleep 
apnea, referring to the rating decision, and arguing that the 
RO had not obtained all of the records.  In July 2003, the RO 
denied service connection for sleep apnea, on a direct basis, 
and secondary to service-connected anxiety disorder.  In 
November 2003, the veteran wrote asking about the status of 
his claims, again referring to the RO's previous letter, and 
claiming that his sleep apnea symptoms existed during 
service.  This RO accepted this letter as a timely notice of 
disagreement (NOD) with the July 2003 rating decision, and 
issued a statement of the case (SOC) in June 2004.  

The Board finds that the earlier June 2002 letter from the 
veteran, liberally construed, meets the requirement of a 
valid NOD.  Appellate review of a decision of the RO is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the appellant.  38 C.F.R. § 20.200.  An NOD is any written 
communication from a claimant that can be reasonably 
construed as expressing dissatisfaction with a determination, 
plus a desire to contest the result.  38 C.F.R. § 20.201.  
The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.  38 C.F.R. § 20.302.  As such, the May 2002 
rating decision is the decision properly on appeal.  The 
veteran is not prejudiced by the Board's determination in 
this regard, as he has continued to argue for the merits of 
his claim from the date of this decision, and the RO has 
denied his claim on the merits (both direct, and secondary), 
notwithstanding any subsequent characterization of the issue 
by the RO as new and material.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In February 2005, a hearing was held by videoconference 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the claims file.  Additional 
evidence was received from the veteran at the hearing, along 
with a waiver of initial consideration of the evidence by the 
RO as the agency of original jurisdiction.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The clear weight of the most probative and credible 
evidence demonstrates that the veteran's sleep apnea is not 
related to service or to his service-connected anxiety 
disorder. 




CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, nor 
is it proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish service connection on both a direct 
and secondary basis in the May 2002, January 2003 and July 
2003 rating decisions, the June 2004 statement of the case 
(SOC), as well as a VCAA compliance letter sent to the 
veteran in March 2003.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  
In this case, although the veteran was not specifically told 
to give VA everything he had pertaining to his claim, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In numerous communications with the VA, the veteran 
was repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the 
veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, the 
Board finds this error harmless as this decision results in 
a denial of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in June 2004, and prior 
to transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
complied or substantially complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all records of the veteran's 
treatment identified by the veteran.  He was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which he declined, and 
before an Acting Veterans Law Judge, which was held by 
videoconference in February 2005.  VA has provided 
examinations of the veteran, and sought a medical opinions in 
July and December 2003.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims for service 
connection for sleep apnea.  The veteran has not indicated, 
and the evidence does not show, that there are any unobtained 
records which could possibly substantiate his claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Factual Background

The service medical records appear to be complete.  Sleep 
apnea is not noted during service, although the veteran did 
complain of trouble sleeping.  A January 1989 letter from a 
psychiatric nurse practioner shows that the veteran was 
initially seen in December 1988 with complaints of severe 
stress which he attributed to his job.  He reported fatigue, 
disrupted sleep, GI disturbances, confusion, impaired 
attention span and anger outbursts.  The initial impression 
was that the veteran was manifesting moderate to severe 
symptoms of depression and anxiety.  Following four sessions 
since his initial visit, he reported that he was able to 
sleep through the night and no longer felt fatigued.  A 
pulmonary function study in July 1989 was noted as normal.  A 
February 1990 diagnostic note indicated that the veteran had 
a long history of symptoms consistent with the diagnosis of 
generalized anxiety disorder, chronic.  Among the listed 
symptoms identified as supporting the diagnosis was trouble 
falling or staying asleep.

In a March 1991 rating decision, the veteran was granted 
service connection for generalized anxiety disorder and 
assigned a noncompensable evaluation.  In June 1998, he filed 
a claim for service connection for a sleep disorder secondary 
to his service-connected anxiety disorder.  

On VA examination of the nose and sinuses in September 1998, 
the veteran related recurrent episodes of sinusitis, two to 
three times per year.  Examination of the nose revealed the 
nasal septum markedly deflected to the right side with a 
large anterior spur impinging on the inferior turbinate.  The 
examiner indicated that the nasal septal deformity did not 
appear to be traumatic.  

On VA mental disorders examination, also in September 1998, 
the veteran noted problems with insomnia and chronic fatigue.  
He also complained of sleep disturbance related to his 
worries about work.  

In a December 1998 rating decision, the RO granted an 
increased rating to 30 percent for the veteran's service-
connected psychiatric disability, to include generalized 
anxiety disorder, dysthymic disorder, and panic disorder, 
which included symptoms and complaints of depression, 
fatigue, sleep disturbance, restlessness, muscle tension, 
concentration deficits, nausea and diarrhea.

In March 2000, the veteran submitted articles printed from 
his personal Internet research relating to insomnia, sleep 
disorders, sleep apnea and hypersomnia.  Also submitted was a 
statement from his wife attesting to her observations of the 
veteran's sleep problems, and her feeling that he had a 
serious sleep disorder.

In May 2001, the veteran underwent a sleep study which 
resulted in a diagnosis of sleep apnea.  The veteran 
continued to maintain that his sleep apnea was caused by his 
service-connected psychiatric disability.

A medical opinion was obtained in July 2003 regarding the 
veteran's sleep apnea.  The claims file was reviewed, 
including the diagnosis of moderately severe obstructive 
sleep apnea which resulted from the May 2001 sleep study.  
The examiner also noted the veteran's history of depression.  
The examiner wrote that the veteran's sleep apnea syndrome 
was not caused by generalized anxiety disorder or depression, 
nor was it part of the veteran's mental health problem.  
"Patients with depression and anxiety are known to have 
problems with sleep.  However, sleep apnea syndrome is a 
specific diagnostic entity unto itself."

In November 2003, the veteran wrote that he now believed his 
sleep apnea was service connected on a direct basis as well 
and that the symptoms of sleep disturbance identified in 
service and after service were symptoms of his sleep apnea.

In December 2003, another medical opinion was obtained, to 
address the question of direct incurrence in service.  The 
claims file was reviewed, including the veteran's complaints 
of difficulty with sleep associated with his anxiety disorder 
at the time of his separation from the military, and the 
diagnosis of obstructive sleep apnea made initially in 2001.  
The veteran was examined, and it was noted that the veteran's 
weight had gone up 30 pounds since his time in the military, 
from the normal weight category to mildly obese.  It was 
further noted that increasing weight was a common cause for 
the development of obstructive sleep apnea.  He concluded 
that it appeared there was less than a 50 percent probability 
that the veteran's sleep apnea had its onset while he was in 
the military.

In a February 2005 hearing by videoconference, the veteran 
and his wife testified about the veteran's sleeping problems, 
and reiterated their belief that his sleep apnea was related 
to service or his service-connected psychiatric disability.  
At the hearing, the veteran submitted an extensive packet of 
evidence, including his own research relating to sleep apnea, 
and copies of previous decision of the Board in which other 
veteran's had been granted service connection for sleep 
apnea.

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  Disability which is also proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.

The medical evidence clearly shows that the veteran's sleep 
apnea was not diagnosed until 2001, many years after service 
and that the symptoms shown during service are not related to 
his current diagnosis of sleep apnea.  This was the medical 
opinion of the VA physician obtained in December 2003.  There 
is no other medical opinion in the claims file relating the 
veteran's sleep apnea to service, and the veteran has not 
indicated that there is one.  As such, service connection is 
not warranted on a direct basis.  

Alternately, the veteran is claiming that his sleep apnea is 
secondary to his service-connected psychiatric disorder; 
however, as pointed out by in the July 2003 VA medical 
opinion, "sleep apnea syndrome is a specific diagnostic 
entity in itself" and is not part of the veteran's mental 
health problems.  While he may have sleep problems that are a 
result of his service-connected psychiatric disability, this 
is separate and distinct from his sleep apnea, and he is 
already being compensated for this aspect of his sleep 
disturbance as a symptom of his service-connected psychiatric 
disability.  This opinion is not contradicted by any other 
medical evidence in the claims file, including the veteran's 
own Internet research which is not relevant because it is 
merely general medical information and does not relate 
specifically to the veteran's own medical history.  
Similarly, while other veterans may have been granted service 
connection for sleep apnea, as shown in the copies of prior 
Board decisions submitted by the veteran, these were based on 
facts different from the veteran's, and have no probative 
value in determining whether the facts unique to the veteran 
warrant service connection.  As such, service connection on a 
secondary basis is also not warranted.  38 C.F.R. § 3.310.  

The Board has considered the veteran's statements, and that 
of his wife, regarding the etiology of his sleep apnea; 
however, these are not competent evidence to show that his 
sleep apnea began in service, or is related to his service-
connected psychiatric disorder.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown, or alleged that either the 
veteran or his wife have the necessary medical training or 
knowledge to comment on the etiology of the veteran's medical 
disorders.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for sleep apnea.  
Here, the determinative issues involve medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate/balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for sleep apnea is denied.



___________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


